Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent F. Dana Winslow, a Justice of the Supreme *571Court, Nassau County, from enforcing a judgment entered in an unrelated proceeding entitled Matter of Vaillancourt v Treasurer of Nassau County, pending in the Supreme Court, Nassau County, under index No. 1571/05.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Cozier, J.P., Ritter, Spolzino and Lunn, JJ., concur.